Beoyles, C. J.
1. It has been well settled by repeated rulings of the • Supreme Court and of this court that an affidavit by a witness for the state, made! since the trial of the case, that his testimony given upon the trial was false, is not cause for a new trial. Hayes v. State, 16 Ga. App. 334 (2) (85 S. E. 253), and citations.
(a) This is especially true where the motion for a new trial is based upon extraordinary grounds. Wheeler v. State, 149 Ga. 473 (1) (100 S. E. 568).
2. “An affidavit in support of the witness upon whose newly discovered evidence a new trial is sought must give the names of his associates [italics ours], a statement that he keeps good company not being suffi- • cient to meet this requirement, which is necessary to enable the prosecution to make a counter-showing; and where such affidavit does not comply with this requirement, the trial judge does not abuse his discretion by .refusing to grant a new trial on this ground.” Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
(a) Especially is this true when the motion for a new trial is based solely upon extraordinary grounds, such grounds not being favored by the courts.
3. Under the above-stated rulings the overruling of the defendant’s extraordinary motion for a new trial was not error.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.